Case: 7:13-cr-00025-KKC-EBA Doc #: 369 Filed: 05/18/20 Page: 1 of 1 - Page ID#: 1948




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                       PIKEVILLE


   UNITED STATES OF AMERICA,                                CRIMINAL NO. 7:13-25-KKC
           Plaintiff,

   V.                                                                  ORDER


   PHILLIP MORGAN JOSEPH,
           Defendant.



           This matter is before the Court following the Defendant’s waiver of allocution

  regarding a Recommended Disposition issued by Judge Edward B. Atkins. (DE 368.) In the

  Recommended Disposition, Judge Atkins makes certain recommendations regarding the

  Defendant’s admitted violation of the terms of his supervised release. (DE 365 at 7.) No party

  has filed objections to the recommendation, and the Defendant has waived allocution. (DE

  368.) Prior to receiving the Defendant’s waiver of allocution, the Court set a sentencing date

  on June 12, 2020. (DE 366.)

        In light of the Defendant’s waiver of allocution, the Court, being sufficiently advised,

  HEREBY ORDERS as follows:

        (1) The Recommended Disposition (DE 365) is ADOPTED as the Court’s opinion. The

           Court will enter a Judgment consistent with the recommendation.

        (2) The sentencing hearing set for June 12, 2020 is CANCELLED.

        Dated May 18, 2020.
